44 F.2d 812 (1930)
LINCOLN MOTOR CO. et al.
v.
LINCOLN AUTOMOBILE CO.
No. 9307.
District Court, N. D. Illinois, E. D.
April 8, 1930.
*813 *814 *815 *816 *817 *818 Vail, Roe & Plamondon, of Chicago, Ill., for plaintiffs.
Ota P. Lightfoot and Stuart B. Krohn, both of Chicago, Ill., for defendants.
WILKERSON, District Judge.
This cause coming on to be heard upon motion of plaintiffs for the entry of a decree herein, this matter having heretofore been submitted to the court, upon the bill of complaint, answer of defendant, report of C. B. Morrison, master in chancery to whom said cause was referred to take and report the evidence, together with his conclusions of fact and law, upon the exceptions of the defendant to the master's report, and an order having been heretofore entered herein approving the master's report and overruling the exceptions of the defendant thereto, and the court having heard arguments of counsel, and being fully advised in the premises, it is ordered, adjudged, and decreed as follows:
1. That the court has jurisdiction of the subject-matter and all the parties hereto, and that the equities are with the plaintiffs, and the material allegations of plaintiffs' bill of complaint have been proved and are true.
2. That an injunction be issued in this case in favor of the plaintiffs, restraining the defendant, Lincoln Automobile Company, its agents, servants, officers, employees, attorneys, and successors, and all holding by, from, or under them, from:
(a) Doing business under the name "Lincoln Automobile Company."
(b) Making use of the name "Lincoln Automobile Company" or the word "Lincoln," or any other name or names of like import or character, indicating or implying that defendant has any connection whatever with the plaintiffs or any of them or in any way tending to cause the public to believe that defendant is in any way connected with the plaintiffs or any of them.
(c) Displaying by advertisements or signs in and about its place of business the word "Lincoln" alone or with any other words or expressions in such manner as to imply that defendant is an authorized dealer, agent, distributor, or representative of the plaintiffs or any of them.
(d) That the said defendant be and it is hereby required and compelled to at once obliterate or otherwise remove the name "Lincoln Automobile Company" from all signs and show windows in or about its place of business, and from all stationery, letterheads, billheads, and other office supplies.
(e) From inserting, or causing or allowing to be inserted, the words "Lincoln Automobile Company" or any colorable names implying that defendant is in any way connected with any of the plaintiffs in any subsequent issues of any and all telephone directories, alphabetical and/or classified, circulated in the city of Chicago, or any similar publications; and from maintaining any telephone under the name "Lincoln Automobile Company." And the court retains jurisdiction for the purpose of making such further order as may be necessary to protect the plaintiffs against any misuse of the telephones now listed under such name.
That the plaintiffs recover of the defendant their costs in this suit to be taxed, including the sum of $319 on account of plaintiffs' costs before the master in chancery.